UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For The Quarterly Period Ended June 30, 2007 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File No. 0-16741 COMSTOCK RESOURCES, INC. (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of 94-1667468 (I.R.S. Employer incorporation or organization) Identification Number) 5300 Town and Country Blvd., Suite 500, Frisco, Texas75034 (Address of principal executive offices) Telephone No.: (972) 668-8800 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesþ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of "accelerated filer and large accelerated filer" in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filerþ Accelerated filer o Non-accelerated filer o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o Noþ The number of shares outstanding of the registrant's common stock, par value $.50, as of August 9, 2007 was 44,406,995. COMSTOCK RESOURCES, INC. QUARTERLY REPORT For The Quarter Ended June 30, 2007 INDEX Page PART I. Financial Information Item 1. Financial Statements (Unaudited): Consolidated Balance Sheets - June 30, 2007 and December 31, 2006 4 Consolidated Statements of Operations - Three months and six months ended June 30, 2007 and 2006 5 Consolidated Statement of Stockholders' Equity - Six months ended June 30, 2007 6 Consolidated Statements of Cash Flows - Six months ended June 30, 2007 and 2006 7 Notes to Consolidated Financial Statements 8 Independent Accountants' Review Report 21 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 22 Item 3. Quantitative and Qualitative Disclosure About Market Risk 28 Item 4. Controls and Procedures 28 PART II. Other Information Item 6. Exhibits 29 Awareness Letter of Ernst & Young LLP Section 302 Certification of the Chief Executive Officer Section 302 Certification of the Chief Financial Officer Certification for the Chief Executive Officer as required by Section 906 Certification for the Chief Financial Officer as required by Section 906 2 PART I — FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS (UNAUDITED) INTRODUCTORY NOTE In the third quarter of 2006, Comstock Resources, Inc. ("Comstock" or the "Company") acquired additional interests in Bois d'Arc Energy, Inc. ("Bois d'Arc Energy") and, as a result, began including Bois d'Arc Energy in its financial statements as a consolidated subsidiary.In accordance with generally accepted accounting principles, Comstock has applied consolidation accounting for its ownership in Bois d'Arc Energy retroactively as of January 1, 2006.Revenues and expenses have been adjusted beginning January 1, 2006 to include Bois d'Arc Energyas a consolidated subsidiary.There was no effect on net income as a result of using the consolidation method.A summary of the impact of consolidating Bois d'Arc Energy on the previously reported financial results for the three and six months ended June 30, 2006 is included in Note 1 to the consolidated financial statements. 3 COMSTOCK RESOURCES, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Unaudited) June 30, December 31, 2007 2006 (In thousands) ASSETS Cash and Cash Equivalents $ 48,882 $ 10,715 Accounts Receivable: Oil and gas sales 68,011 56,328 Joint interest operations 22,963 19,233 Other Current Assets 19,630 12,552 Total current assets 159,486 98,828 Property and Equipment: Unevaluated oil and gas properties 13,009 13,645 Oil and gas properties, successful efforts method 2,809,677 2,511,782 Other property and equipment 9,423 8,483 Accumulated depreciation, depletion and amortization (874,933 ) (760,284 ) Net property and equipment 1,957,176 1,773,626 Other Assets 4,979 5,671 $ 2,121,641 $ 1,878,125 LIABILITIES AND STOCKHOLDERS' EQUITY Short-term Debt $ 7,764 $ 3,250 Accounts Payable 151,812 132,504 Accrued Expenses 10,714 16,107 Total current liabilities 170,290 151,861 Long-term Debt 594,000 455,000 Deferred Income Taxes Payable 339,554 311,236 Reserve for Future Abandonment Costs 59,605 57,116 Minority Interest in Bois d'Arc Energy 238,855 220,349 Total liabilities 1,402,304 1,195,562 Commitments and Contingencies Stockholders' Equity: Common stock–$0.50 par, 50,000,000 shares authorized, 44,406,995 and 44,395,495 shares outstanding at June 30, 2007 and December 31, 2006, respectively 22,203 22,197 Additional paid-in capital 373,316 367,323 Retained earnings 323,818 293,043 Total stockholders' equity 719,337 682,563 $ 2,121,641 $ 1,878,125 The accompanying notes are an integral part of these statements. 4 COMSTOCK RESOURCES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended June 30, Six Months Ended June 30, 2007 2006 2007 2006 (In thousands, except per share amounts) Oil and gas sales $ 174,206 $ 124,178 $ 320,235 $ 255,902 Operating expenses: Oil and gas operating 30,180 25,021 57,263 51,316 Exploration 19,866 3,718 30,999 8,593 Depreciation, depletion and amortization 59,760 33,063 116,467 63,748 Impairment — 8,780 — 8,780 General and administrative, net 8,162 7,233 17,864 15,368 Total operating expenses 117,968 77,815 222,593 147,805 Income from operations 56,238 46,363 97,642 108,097 Other income (expenses): Interest income 335 229 631 466 Other income 221 375 351 429 Interest expense (10,206 ) (6,106 ) (18,655 ) (11,589 ) Gain on derivatives — 1,303 — 9,428 Total other income (expenses) (9,650 ) (4,199 ) (17,673 ) (1,266 ) Income before income taxes and minority interest 46,588 42,164 79,969 106,831 Provision forincome taxes (19,561 ) (18,886 ) (34,385 ) (45,185 ) Minority interest in earnings of Bois d'Arc Energy (8,810 ) (7,695 ) (14,809 ) (16,429 ) Net income $ 18,217 $ 15,583 $ 30,775 $ 45,217 Net income per share: Basic $ 0.42 $ 0.37 $ 0.71 $ 1.07 Diluted $ 0.41 $ 0.35 $ 0.69 $ 1.03 Weighted average common and common stock equivalent sharesoutstanding: Basic 43,374 42,077 43,369 42,070 Diluted 44,361 43,521 44,300 43,481 The accompanying notes are an integral part of these statements. 5 COMSTOCK RESOURCES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENT OF STOCKHOLDERS' EQUITY For the Six Months Ended June 30, 2007 (Unaudited) Common Stock (Shares) Common Stock - Par Value Additional Paid-in Capital Retained Earnings Total (In thousands) Balance at January 1, 2007 $ 44,395 $ 22,197 $ 367,323 $ 293,043 $ 682,563 Exercise of stock options 12 6 133 — 139 Stock-based compensation — — 5,260 — 5,260 Excess tax benefit from stock-based compensation — — 600 — 600 Net income — — — 30,775 30,775 Balance at June 30, 2007 $ 44,407 $ 22,203 $ 373,316 $ 323,818 $ 719,337 The accompanying notes are an integral part of these statements. 6 COMSTOCK RESOURCES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Six Months Ended June 30, 2007 2006 (In thousands) CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ 30,775 $ 45,217 Adjustments to reconcile net income to net cash provided by operating activities: Deferred income taxes 28,694 40,015 Dry hole costs and leasehold impairments 27,803 6,629 Depreciation, depletion and amortization 116,467 63,748 Impairment — 8,780 Debt issuance cost amortization 563 579 Stock-based compensation 8,630 6,492 Excess tax benefit from stock-based compensation (600 ) (922 ) Minority interest in earnings of Bois d'Arc Energy 14,809 16,429 Gain on derivatives — (9,428 ) (Increase) decrease in accounts receivable (15,413 ) 13,140 Increase in other current assets (2,564 ) (949 ) Increase (decrease) in accounts payable and accrued expenses 18,389 (13,666 ) Net cash provided by operating activities 227,553 176,064 CASH FLOWS FROM INVESTING ACTIVITIES: Capital expenditures (329,345 ) (203,026 ) Payments to settle derivatives — (703 ) Net cash used for investing activities (329,345 ) (203,729 ) CASH FLOWS FROM FINANCING ACTIVITIES: Borrowings 146,000 60,000 Principal payments on debt (7,000 ) (39,000 ) Proceeds from issuance of common stock 448 1,742 Excess tax benefit from stock-based compensation 600 922 Debt issuance costs (89 ) (100 ) Net cash provided by financing activities 139,959 23,564 Net increase (decrease) in cash and cash equivalents 38,167 (4,101 ) Cash and cash equivalents, beginning of period 10,715 89 Bois d'Arc Energy cash and equivalents as of January 1, 2006 — 12,043 Cash and cash equivalents, end of period $ 48,882 $ 8,031 The accompanying notes are an integral part of these statements. 7 COMSTOCK RESOURCES, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS June 30, 2007 (Unaudited) (1)SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES – Basis of Presentation In management's opinion, the accompanying unaudited consolidated financial statements contain all adjustments (consisting solely of normal recurring adjustments) necessary to present fairly the financial position of Comstock Resources, Inc. and subsidiaries ("Comstock" or the "Company") as of June 30, 2007 and the related results of operations for the three months and six months ended June 30, 2007 and 2006 and cash flows for the six months ended June 30, 2007 and 2006. The accompanying unaudited consolidated financial statements have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission.Certain information and disclosures normally included in annual financial statements prepared in accordance with accounting principles generally accepted in the United States have been omitted pursuant to those rules and regulations, although Comstock believes that the disclosures made are adequate to make the information presented not misleading.These unaudited consolidated financial statements should be read in conjunction with the financial statements and notes thereto of the Company included in Comstock's Annual Report on Form 10-K for the year ended December 31, 2006. The results of operations for the six months ended June 30, 2007 are not necessarily an indication of the results expected for the full year. These unaudited consolidated financial statements include the accounts of Comstock and subsidiaries in which it has a controlling interest.Intercompany balances and transactions have been eliminated in consolidation. In the third quarter of 2006, Comstock purchased additional shares of common stock in Bois d'Arc Energy, Inc. ("Bois d'Arc Energy") increasing its ownership of Bois d'Arc Energy's common stock to 32,220,761 shares.As of June 30, 2007 Comstock owns 32,224,661 shares.As a result, as of September 30, 2006, Comstock has voting control of Bois d'Arc Energy through the combined share ownership of the Company and members of its Board of Directors.Upon obtaining voting control of Bois d'Arc Energy, Comstock began including Bois d'Arc Energy in its financial statements as a consolidated subsidiary.As permitted by generally accepted accounting principles, consolidated revenues, expenses and cash flows for 2006 have been retroactively adjusted to reflect Bois d'Arc Energy as a consolidated subsidiary as of January 1, 2006.The inclusion of Bois d'Arc Energy as a consolidated subsidiary in the Company's financial statements had no impact on the Company's net income. 8 COMSTOCK RESOURCES, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued) The following summarizes the impact of retroactively consolidating the results of Bois d'Arc Energy: As of June 30, 2006 Balance Sheet: As Previously Reported Consolidating Adjustments As Consolidated (In thousands) Current assets $ 40,723 $ 51,450 $ 92,173 Property and equipment, net 758,707 741,164 1,499,871 Investment in Bois d'Arc Energy 267,269 (267,269 ) — Other assets 4,340 703 5,043 Total assets $ 1,071,039 $ 526,048 $ 1,597,087 Current liabilities $ 51,086 $ 73,196 $ 124,282 Long-term debt 243,000 90,000 333,000 Deferred income taxes payable 139,383 138,344 277,727 Reserve for future abandonment costs 3,357 37,988 41,345 Minority interest in Bois d'Arc Energy — 186,520 186,520 Stockholders' equity 634,213 — 634,213 Total liabilities and stockholders' equity $ 1,071,039 $ 526,048 $ 1,597,087 Three Months Ended June 30, 2006 Statement of Operations: As Previously Reported Consolidating Adjustments As Consolidated (In thousands) Revenues $ 64,571 $ 59,607 $ 124,178 Operating expenses (42,294 ) (35,521 ) (77,815 ) Income from operations 22,277 24,086 46,363 Other income (expenses) (3,014 ) (1,185 ) (4,199 ) Income before income taxes, minority interest in earnings and equity in earnings of Bois d'Arc Energy 19,263 22,901 42,164 Provision for income taxes (10,768 ) (8,118 ) (18,886 ) Minority interest in earnings of Bois d'Arc Energy — (7,695 ) (7,695 ) Equity earnings in earnings of Bois d'Arc Energy 7,088 (7,088 ) — Net income $ 15,583 $ — $ 15,583 Six Months Ended June 30, 2006 Statement of Operations: As Previously Reported Consolidating Adjustments As Consolidated (In thousands) Revenues $ 134,462 $ 121,440 $ 255,902 Operating expenses (77,679 ) (70,126 ) (147,805 ) Income from operations 56,783 51,314 108,097 Other income (expenses) 927 (2,193 ) (1,266 ) Income before income taxes, minority interest in earnings and equity in earnings of Bois d'Arc Energy 57,710 49,121 106,831 Provision for income taxes (27,628 ) (17,557 ) (45,185 ) Minority interest in earnings of Bois d'Arc Energy — (16,429 ) (16,429 ) Equity earnings in earnings of Bois d'Arc Energy 15,135 (15,135 ) — Net income $ 45,217 $ — $ 45,217 9 COMSTOCK RESOURCES, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued) Six Months Ended June 30, 2006 Statement of Cash Flows: As Previously Reported Consolidating Adjustments As Consolidated (In thousands) Cash flows provided by operating activities $ 92,037 $ 84,027 $ 176,064 Cash flows used for investing activities $ (94,119 ) $ (109,610 ) $ (203,729 ) Cash flows provided by financing activities $ 2,664 $ 20,900 $ 23,564 In connection with its acquisitions of additional common shares of Bois d'Arc Energy, Comstock allocated the $36.5 million purchase price paid for the shares in excess of its underlying net book value in Bois d'Arc Energy of $19.0 million together with the related deferred income tax liability of $10.1 million to oil and gas properties.This additional amount is being amortized over the productive lives of Bois d'Arc Energy's oil and gas properties using the unit-of-production method.The pro forma impact of the acquisition of these shares was not material to the Company's results of operations for the six months ended June 30, 2006. Asset Retirement Obligations Comstock's asset retirement obligations relate to future plugging and abandonment expenses on its oil and gas properties and related facilities disposal.The following table summarizes the changes in Comstock's total estimated liability during the six months ended June 30, 2007 and 2006: Six Months Ended June 30, 2007 2006 (In thousands) Beginning asset retirement obligations $ 57,116 $ 3,206 Bois d'Arc abandonment liability(1) — 35,034 Accretion expense 1,780 1,203 New wells placed on production and changes in estimates 807 1,923 Liabilities settled (98 ) (21 ) Future abandonment liability — end of period $ 59,605 $ 41,345 (1) Concurrent with including Bois d'Arc Energy as a consolidated subsidiary as of January 1, 2006, the asset retirement obligations of Bois d'Arc Energy are included in the Company's financial statements. Derivative Instruments and Hedging Activities Comstock periodically uses swaps, floors and collars to hedge oil and natural gas prices and interest rates.Swaps are settled monthly based on differences between the prices specified in the instruments and the settlement prices of futures contracts.Generally, when the applicable settlement price is less than the price specified in the contract, Comstock receives a settlement from the counter party based on the difference multiplied by the volume or amounts hedged.Similarly, when the applicable settlement price exceeds the price specified in the contract, Comstock pays the counter party based on the difference.Comstock generally receives a settlement from the counter party for floors when the applicable settlement price is less than the price specified in the contract, which is based on the difference multiplied by the volume amounts hedged.For collars, generally Comstock receives a settlement from the counter party when the settlement price is below the floor and pays a settlement to the counter party when the settlement price exceeds the cap.No settlement occurs when the settlement price falls between the floor and cap. 10 COMSTOCK RESOURCES, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued) The Company had no derivative financial instruments outstanding during the three months and six months ended June 30, 2007.The fair value of the Company's derivative contracts held for price risk management at June 30, 2006 was a liability of $1.1 million.Comstock did not designate these instruments as cash flow hedges, and accordingly unrealized gains on derivatives of $1.3 million and $10.1 million were recorded for the three months and six months ended June 30, 2006.The Company realized losses of $0.7 million for the six months ended June 30, 2006 to settle derivative positions. Stock-Based Compensation Comstock Resources, Inc. and Bois d'Arc Energy maintain separate incentive compensation plans under which they grant common stock and stock options to key employees and directors. Comstock accounts for employee stock-based compensation under the fair value method.Compensation cost is measured at the grant date based on the fair value of the award and is recognized over the award vesting period.During the three months ended June 30, 2007 and 2006, the Company recognized $4.3million and $3.3 million, respectively, in stock-based compensation expense within general and administrative expenses related to stock option and restricted stock grants, including $1.7 million and $1.6 million, respectively, attributable to Bois d'Arc Energy's incentive plan.Stock based compensation expense for the six months ended June 30, 2007 and 2006 was $8.6 million and $6.5 million, respectively which includes $3.4 million and $3.0 million, respectively, attributable to Bois d'Arc Energy's incentive plan.The excess income tax benefit realized from the deductions associated with stock-based compensation for the six months ended June 30, 2007 and 2006 was $0.6 million and $0.9 million, respectively. The fair value of stock option grants is estimated on the date of the grant using a Black-Scholes option pricing model.Some of the inputs to the option valuation model are subjective, including assumptions regarding expected stock price volatility.During the six months ended June 30, 2007, Comstock granted options to purchase 40,000 shares at an exercise price of $29.49 per share.The fair value of the Comstock options awarded was determined to be $10.32 per share.Assumptions used to value these Comstock stock options included expected volatility of 36.1%, expected lives of 3.9 years, a risk-free interest rate of 4.9% and an expected dividend yield of zero.Bois d'Arc Energy granted options to purchase 258,500 shares at a weighted average exercise price of$16.24 per share during the six months ended June 30, 2007.The fair value of the Bois d'Arc Energy options awarded was determined to be $6.17 per option share.Assumptions used to value the Bois d'Arc Energy stock options included expected volatility of 36.4%, expected lives of 4.5 years, a risk free interest rate of 4.9% and a dividend yield of zero.As of June 30, 2007, total unrecognized compensation cost related to nonvested Comstock stock options of $2.9 million is expected to be recognized over a period of 3.5 years.As of June 30, 2007, total unrecognized compensation cost related to nonvested Bois d'Arc Energy stock options of $10.4 million is expected to be recognized over a period of 5.4 years. As of June 30, 2007, Comstock had 1,033,000 shares of unvested restricted stock outstanding at a weighted average grant date fair value of $28.46 per share.Total unrecognized compensation cost related to Comstock unvested restricted stock grants of $20.1 million as of June 30, 2007 is expected to be recognized over a period of 3.5 years.As of June 30, 2007, Bois d'Arc Energy had 1,301,000 shares of unvested restricted stock outstanding at a weighted average grant date fair value of $6.93 per share.Total unrecognized compensation cost related to Bois d'Arc Energy unvested restricted stock grants of $6.2 million as of June 30, 2007 is expected to be recognized over a period of 3.8 years. 11 COMSTOCK RESOURCES, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued) Income Taxes Deferred income taxes are provided to reflect the future tax consequences or benefits of differences between the tax basis of assets and liabilities and their reported amounts in the financial statements using enacted tax rates.The difference between the Company's customary rate of 35% and the effective tax rate on income before income taxes and minority interest is due to the following: Three Months Ended Six Months Ended June 30, June 30, 2007 2006 2007 2006 Tax at statutory rate 35.0% 35.0% 35.0% 35.0% Tax effect of: Undistributed earnings of Bois d'Arc Energy, not consolidated for federal income tax purposes 6.5% 5.9% 6.3% 5.0% Nondeductible stock-based compensation 1.5% 1.9% 2.1% 1.5% Changes due to tax law changes (1.7% ) 2.6% (1.0% ) 1.0% State income taxes, net of federal benefit 1.0% 0.3% 0.9% 0.2% Other (0.3% ) (0.9% ) (0.3% ) (0.4% ) Effective tax rate 42.0% 44.8% 43.0% 42.3% The following is an analysis of consolidated income tax expense: Three Months Ended Six Months Ended June 30, June 30, 2007 2006 2007 2006 (In thousands) Current provision $ 3,304 $ 2,595 $ 5,691 $ 5,170 Deferred provision 16,257 16,291 28,694 40,015 Provision for Income Taxes $ 19,561 $ 18,886 $ 34,385 $ 45,185 Effective January 1, 2007, the Company adopted FASB Interpretation No. 48, "Accounting for Uncertainty in Income Taxes – an interpretation of FASB Statement No. 109" (FIN 48), which clarifies the accounting and disclosure for uncertainty in tax positions.The Company has analyzed its filing positions in all jurisdictions where it is required to file income tax returns for the open tax years in such jurisdictions.The Company has identified its federal income tax return and its state income tax returns in Texas, Louisiana, Mississippi and Oklahoma in which it operates as "major" tax jurisdictions.The Company's federal income tax returns for the years subsequent to December 31, 2004 remain subject to examination.The Company's income tax returns in major state income tax jurisdictions remain subject to examination for various periods subsequent to December 31, 2004.The Company currently believes that all significant filing positions are highly certain and that all of its significant income tax filing positions and deductions would be sustained upon audit.Therefore, the Company has no significant reserves for uncertain tax positions and no adjustments to such reserves were required upon adoption of FIN 48.Interest and penalties resulting from audits by tax authorities have been immaterial and are included in the provision for income taxes in the consolidated statements of operations. 12 COMSTOCK RESOURCES, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued) Earnings Per Share Basic earnings per share is determined without the effect of any outstanding potentially dilutive stock options or unvested restricted stock and diluted earnings per share is determined with the effect of outstanding stock options and unvested restricted stock that are potentially dilutive.Basic and diluted earnings per share for the three months and six months ended June 30, 2007 and 2006, respectively, were determined as follows: Three Months Ended June 30, 2007 2006 Per Per Income Shares Share Income Shares Share (In thousands, except per share amounts) Basic Earnings Per Share: Net Income $ 18,217 43,374 $ 0.42 $ 15,583 42,077 $ 0.37 Diluted Earnings Per Share: Net Income $ 18,217 43,374 $ 15,583 42,077 Effect of Dilutive Securities: Stock Grants and Options (160 ) 987 (147 ) 1,444 Net Income Available to Common Stockholders With Assumed Conversions $ 18,057 44,361 $ 0.41 $ 15,436 43,521 $ 0.35 Six Months Ended June 30, 2007 2006 Per Per Income Shares Share Income Shares Share (In thousands, except per share amounts) Basic Earnings Per Share: Net Income $ 30,775 43,369 $ 0.71 $ 45,217 42,070 $ 1.07 Diluted Earnings Per Share: Net Income $ 30,775 43,369 $ 45,217 42,070 Effect of Dilutive Securities: Stock Grants and Options (255 ) 931 (305 ) 1,411 Net Income Available to Common Stockholders With Assumed Conversions $ 30,520 44,300 $ 0.69 $ 44,912 43,481 $ 1.03 13 COMSTOCK RESOURCES, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued) Stock options to purchase common stock at exercise prices in excess of the average actual stock price for the period that were anti-dilutive and that were excluded from the determination of diluted earnings per share are as follows: Three Months Ended Six Months Ended June 30, June 30, 2007 2006 2007 2006 (In thousands except per share data) Weighted average anti-dilutive stock options 256 114 244 103 Weighted average exercise price $ 32.48 $ 32.49 $ 32.64 $ 32.49 Supplementary Information With Respect to the Consolidated Statements of Cash Flows – For the purpose of the consolidated statements of cash flows, the Company considers all highly liquid investments purchased with an original maturity of three months or less to be cash equivalents.The following is a summary of cash payments made for interest and income taxes: Six Months Ended June 30, 2007 2006 (In thousands) Cash Payments - Interest payments $ 18,644 $ 11,517 Income tax payments $ 7,087 $ 6,606 (2)LONG-TERM DEBT– At June 30, 2007, long-term debt was comprised of the following: (In thousands) Comstock Revolving Bank Credit Facility $ 294,000 Bois d'Arc Energy Revolving Bank Credit Facility 125,000 Comstock 6⅞% Senior Notes due 2012 175,000 $ 594,000 Comstock has a $600.0 million bank credit facility with Bank of Montreal, as the administrative agent.The credit facility is a five-year revolving credit commitment that matures on December 15, 2011.Indebtedness under the credit facility is secured by Comstock and its wholly-owned subsidiaries' oil and gas properties and is guaranteed by all of its wholly-owned subsidiaries.The credit facility is subject to borrowing base availability, which is redetermined semiannually based on the banks' estimates of the future net cash flows of Comstock's oil and natural gas properties.The borrowing base may be affected by the performance of Comstock's properties and changes in oil and natural gas prices.The determination of the borrowing base is at the sole discretion of the administrative agent and the bank group.As of June 30, 2007, the borrowing base was $400.0 million, $106.0 million of which was available.Borrowings under the credit facility bear interest, based on the utilization of the borrowing base, at Comstock's option at either (1) LIBOR plus 1.0% to 1.75% or (2) the base rate (which is the higher of the prime rate or the federal funds rate) plus 0% to 0.25%.A commitment fee of 0.25% to 0.375%, based on the utilization of the borrowing base, is payable on the unused borrowing base.The credit facility contains covenants that, among other things, restrict the payment of cash dividends in excess of $40.0 million, limit the amount of consolidated debt that Comstock may incur and limit the Company's ability to make certain loans and investments.The only financial covenants are the maintenance of a ratio of current assets, including availability under the bank credit facility, to current liabilities of at least one-to-one and maintenance of a minimum tangible net worth.The Company was in compliance with these covenants as of June 30, 2007. 14 COMSTOCK RESOURCES, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued) Bois d'Arc Energy has a bank credit facility with The Bank of Nova Scotia and several other banks.Borrowings under the credit facility are limited to a borrowing base that is re-determined semi-annually based on the banks' estimate of the future net cash flows of Bois d'Arc Energy's oil and natural gas properties.The determination of the borrowing base is at the sole discretion of the administrative agent and the bank group.The borrowing base was $225.0 million as of June 30, 2007.Availability under this credit facility was $100.0 million as of June 30, 2007.The Bois d'Arc Energy credit facility matures on May 11, 2009.Borrowings under the credit facility bear interest at Bois d'Arc Energy's option of either (1) LIBOR plus a margin that varies from 1.25% to 2.0% depending upon the ratio of the amounts outstanding to the borrowing base or (2) the base rate (which is the higher of the prime rate or the federal funds rate) plus a margin that varies from 0% to 0.75% depending upon the ratio of the amounts outstanding to the borrowing base.A commitment fee ranging from 0.375% to 0.50% (depending upon the ratio of the amounts outstanding to the borrowing base) is payable on the unused borrowing base.Indebtedness under the credit facility is secured by substantially all of Bois d'Arc Energy and its subsidiaries' assets, and all of Bois d'Arc Energy's subsidiaries are guarantors of the indebtedness.The Bois d'Arc Energy credit facility contains covenants that restrict the payment of cash dividends in excess of $5.0 million, borrowings, sales of assets, loans to others, capital expenditures, investments, merger activity, hedging contracts, liens and certain other transactions without the prior consent of the lenders and requires Bois d'Arc Energy to maintain a ratio of current assets, including the availability under the bank credit facility, to current liabilities of at least one-to-one and a ratio of indebtedness to earnings before interest, taxes, depreciation, depletion, and amortization, exploration and impairment expense of no more than 2.5-to-one.Bois d'Arc Energy was in compliance with these covenants as of June 30, 2007. (3)COMMITMENTS AND CONTINGENCIES– From time to time, Comstock is involved in certain litigation that arises in the normal course of its operations.The Company records a loss contingency for these matters when it is probable that a liability has been incurred and the amount of the loss can be reasonably estimated.The Company does not believe the resolution of these matters will have a material effect on the Company's financial position or results of operations. In connection with its exploration and development activities, the Company contracts for drilling rigs and for the acquisition of seismic data under terms of up to three years.The Company has commitments to acquire seismic data totaling $11.0 million through December 2008.As of June 30, 2007, the Company had commitments for contracted drilling services of $39.8 million through September 2008. (4)ACQUISITION OF OIL AND GAS PROPERTIES – In June 2007, Comstock completed an acquisition of additional working interests in the Javelina field in HildalgoCounty in South Texas for $32.0 million.Comstock estimates that the additional interests acquired have proved reserves of approximately 10.6 billion cubic feet ("Bcf") of natural gas.The transaction was funded with borrowings under Comstock's bank credit facility, and the pro forma impact of the transaction was not material to the Company's historical results of operations. (5)CONSOLIDATING FINANCIAL STATEMENTS– Comstock Resources, Inc. ("Parent") has $175.0 million of 6⅞% senior notes outstanding which are guaranteed by all of the Parent's wholly-owned subsidiaries.There are no restrictions on the Parent's ability to obtain funds from any of the guarantor subsidiaries or on a guarantor subsidiary's ability to obtain funds from the Parent or their direct or indirect subsidiaries.The 6⅞% senior notes are not guaranteed by Bois d'Arc Energy and its subsidiaries (the non-guarantor subsidiaries).The following condensed consolidating balance sheet, statements of operations and statement of cash flows are provided for the Parent, all guarantor subsidiaries and all non-guarantor subsidiaries.The information has been presented as if the Parent accounted for its ownership of the guarantor and non-guarantor subsidiaries using the equity method of accounting. 15 COMSTOCK RESOURCES, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued) Balance Sheet: As of June 30, 2007 Comstock Resources Guarantor Subsidiaries Non-Guarantor Subsidiaries Eliminating Entries Consolidated (In thousands) Assets: Cash and cash equivalents $ — $ 27,167 $ 21,715 $ — $ 48,882 Accounts receivable — 47,896 43,078 — 90,974 Other current assets 768 2,932 15,930 — 19,630 Total current assets 768 77,995 80,723 — 159,486 Net property and equipment 29,341 1,058,367 869,468 — 1,957,176 Investment in subsidiaries 712,161 — — (712,161 ) — Intercompany receivables 469,698 — — (469,698 ) — Other assets 4,317 — 662 — 4,979 Total assets $ 1,216,285 $ 1,136,362 $ 950,853 $ (1,181,859 ) $ 2,121,641 Liabilities and Stockholders' Equity: Short-term debt $ — $ — $ 7,764 $ — $ 7,764 Accounts payable 19 98,951 52,842 — 151,812 Accrued expenses 6,305 3,168 1,241 — 10,714 Total current liabilities 6,324 102,119 61,847 — 170,290 Long-term debt 469,000 — 125,000 — 594,000 Intercompany payables — 469,698 — (469,698 ) — Deferred income taxes payable 21,624 153,697 164,233 — 339,554 Reserve for future abandonment costs — 9,474 50,131 — 59,605 Minority interest — — — 238,855 238,855 Total liabilities 496,948 734,988 401,211 (230,843 ) 1,402,304 Stockholders' equity 719,337 401,374 549,642 (951,016 ) 719,337 Total liabilities and stockholders' equity $ 1,216,285 $ 1,136,362 $ 950,853 $ (1,181,859 ) $ 2,121,641 16 COMSTOCK RESOURCES, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued) As of December 31, 2006 Comstock Resources Guarantor Subsidiaries Non-Guarantor Subsidiaries Eliminating Entries Consolidated (In thousands) Assets: Cash and cash equivalents $ — $ 1,228 $ 9,487 $ — $ 10,715 Accounts receivable — 37,049 38,512 — 75,561 Other current assets 210 3,547 8,795 — 12,552 Total current assets 210 41,824 56,794 — 98,828 Net property and equipment 30,345 915,486 827,795 — 1,773,626 Investment in subsidiaries 654,840 — — (654,840 ) — Intercompany receivables 374,858 — — (374,858 ) — Other assets 4,757 2 912 — 5,671 Total assets $ 1,065,010 $ 957,312 $ 885,501 $ (1,029,698 ) $ 1,878,125 Liabilities and Stockholders' Equity: Short-term debt $ — $ — $ 3,250 $ — $ 3,250 Accounts payable 9,687 62,041 60,776 — 132,504 Accrued expenses — 11,265 4,842 — 16,107 Total current liabilities 9,687 73,306 68,868 — 151,861 Long-term debt 355,000 — 100,000 — 455,000 Intercompany payables — 374,858 — (374,858 ) — Deferred income taxes payable 17,760 141,517 151,959 — 311,236 Reserve for future abandonment costs — 9,052 48,064 — 57,116 Minority interest — — — 220,349 220,349 Total liabilities 382,447 598,733 368,891 (154,509 ) 1,195,562 Stockholders' equity 682,563 358,579 516,610 (875,189 ) 682,563 Total liabilities and stockholders' equity $ 1,065,010 $ 957,312 $ 885,501 $ (1,029,698 ) $ 1,878,125 17 COMSTOCK RESOURCES, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued) Statement of Operations: Three Months Ended June 30, 2007 Comstock Resources Guarantor Subsidiaries Non-Guarantor Subsidiaries Eliminating Entries Consolidated (In thousands) Oil and gas sales $ — $ 83,160 $ 91,046 $ — $ 174,206 Operating expenses: Oil and gas operating — 17,624 12,556 — 30,180 Exploration — 1,878 17,988 — 19,866 Depreciation, depletion and amortization 847 30,134 28,779 — 59,760 General and administrative, net 7,993 (2,405 ) 2,574 — 8,162 Total operating expenses 8,840 47,231 61,897 — 117,968 Income from operations (8,840 ) 35,929 29,149 — 56,238 Other income (expenses): Interest income — 197 138 — 335 Other income — 39 182 — 221 Interest expense (7,775 ) — (2,431 ) — (10,206 ) Intercompany interest income (expense) 1,443 (1,443 ) — — — Total other income (expenses) (6,332 ) (1,207 ) (2,111 ) (9,650 ) Income (loss) before income taxes and minority interest in earnings of Bois d'Arc Energy (15,172 ) 34,722 27,038 — 46,588 (Provision for) benefit from income taxes 1,830 (11,784 ) (9,607 ) — (19,561 ) Minority interest in earnings of Bois d'Arc Energy — — — (8,810 ) (8,810 ) Equity in earnings of subsidiaries 31,559 — — (31,559 ) — Net income $ 18,217 $ 22,938 $ 17,431 $ (40,369 ) $ 18,217 Three Months Ended June 30, 2006 Comstock Resources Guarantor Subsidiaries Non-Guarantor Subsidiaries Eliminating Entries Consolidated (In thousands) Oil and gas sales $ — $ 64,571 $ 59,607 $ — $ 124,178 Operating expenses: Oil and gas operating — 13,200 11,821 — 25,021 Exploration — — 3,718 — 3,718 Depreciation, depletion and amortization 58 16,510 16,495 — 33,063 Impairment — 7,934 846 — 8,780 General and administrative, net 6,244 (1,652 ) 2,641 — 7,233 Total operating expenses 6,302 35,992 35,521 — 77,815 Income from operations (6,302 ) 28,579 24,086 — 46,363 Other income (expenses): Interest income — 172 57 — 229 Other income — 48 327 — 375 Interest expense (4,664 ) 127 (1,569 ) — (6,106 ) Gain on derivatives — 1,303 — — 1,303 Intercompany interest income (expense) 2,401 (2,401 ) — — — Total other income (expenses) (2,263 ) (751 ) (1,185 ) (4,199 ) Income (loss) before income taxes and minority interest in earnings of Bois d'Arc Energy (8,565 ) 27,828 22,901 — 42,164 Provision for income taxes 209 (10,977 ) (8,118 ) — (18,886 ) Minority interest in earnings of Bois d'Arc Energy — — — (7,695 ) (7,695 ) Equity in earnings of subsidiaries 23,939 — — (23,939 ) — Net income $ 15,583 $ 16,851 $ 14,783 $ (31,634 ) $ 15,583 18 COMSTOCK RESOURCES, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued) Statement of Operations: Six Months Ended June 30, 2007 Comstock Resources Guarantor Subsidiaries Non-Guarantor Subsidiaries Eliminating Entries Consolidated (In thousands) Oil and gas sales $ — $ 153,007 $ 167,228 $ — $ 320,235 Operating expenses: Oil and gas operating — 31,679 25,584 — 57,263 Exploration — 2,276 28,723 — 30,999 Depreciation, depletion and amortization 1,773 57,400 57,294 — 116,467 General and administrative, net 16,530 (4,692 ) 6,026 — 17,864 Total operating expenses 18,303 86,663 117,627 — 222,593 Income from operations (18,303 ) 66,344 49,601 — 97,642 Other income (expenses): Interest income — 388 243 — 631 Other income — 77 274 — 351 Interest expense (14,059 ) (1 ) (4,595 ) — (18,655 ) Intercompany interest income (expense) 1,381 (1,381 ) — — — Total other income (expenses) (12,678 ) (917 ) (4,078 ) (17,673 ) Income (loss) before income taxes and minority interest in earnings of Bois d'Arc Energy (30,981 ) 65,427 45,523 — 79,969 (Provision for) benefit from income taxes 4,466 (22,632 ) (16,219 ) — (34,385 ) Minority interest in earnings of Bois d'Arc Energy — — — (14,809 ) (14,809 ) Equity in earnings of subsidiaries 57,290 — — (57,290 ) — Net income $ 30,775 $ 42,795 $ 29,304 $ (72,099 ) $ 30,775 Six Months Ended June 30, 2006 Comstock Resources Guarantor Subsidiaries Non-Guarantor Subsidiaries Eliminating Entries Consolidated (In thousands) Oil and gas sales $ — $ 134,462 $ 121,440 $ — $ 255,902 Operating expenses: Oil and gas operating — 27,055 24,261 — 51,316 Exploration — 344 8,249 — 8,593 Depreciation, depletion and amortization 115 32,745 30,888 — 63,748 Impairment — 7,934 846 — 8,780 General and administrative, net 12,536 (3,050 ) 5,882 — 15,368 Total operating expenses 12,651 65,028 70,126 — 147,805 Income from operations (12,651 ) 69,434 51,314 108,097 Other income (expenses): Interest income — 340 126 — 466 Other income — 102 327 — 429 Interest expense (9,190 ) 247 (2,646 ) — (11,589 ) Gain on derivatives — 9,428 — — 9,428 Intercompany interest income (expense) 4,608 (4,608 ) — — — Total other income (expenses) (4,582 ) 5,509 (2,193 ) (1,266 ) Income (loss) before income taxes and minority interest in earnings of Bois d’Arc Energy (17,233 ) 74,943 49,121 106,831 Provision for income taxes (130 ) (27,498 ) (17,557 ) — (45,185 ) Minority interest in earnings of Bois d'Arc Energy — — — (16,429 ) (16,429 ) Equity in earnings of subsidiaries 62,580 — — (62,580 ) — Net income $ 45,217 $ 47,445 $ 31,564 $ (79,009 ) $ 45,217 19 COMSTOCK RESOURCES, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued) Statement of Cash Flows: Six Months Ended June 30, 2007 Comstock Guarantor Non-Guarantor Eliminating Resources Subsidiaries Subsidiaries Entries Consolidated (In thousands) Net Cash Provided by (Used for) Operating Activities $ (19,153 ) $ 136,222 $ 110,435 $ 49 $ 227,553 Cash Flows From Investing Activities: Capital expenditures (746 ) (205,123 ) (123,476 ) — (329,345 ) Net Cash Used for Investing Activities (746 ) (205,123 ) (123,476 ) — (329,345 ) Cash Flows From Financing Activities: Borrowings 114,000 — 32,000 — 146,000 Advances to (from) parent (94,840 ) 94,840 — — — Principal payments on debt — — (7,000 ) — (7,000 ) Proceeds from issuance of common stock 139 — 309 — 448 Excess tax benefit from stock-based compensation 600 — 49 (49 ) 600 Debt issuance costs — — (89 ) — (89 ) Net Cash Provided by Financing Activities 19,899 94,840 25,269 (49 ) 139,959 Net increase in cash and cash equivalents — 25,939 12,228 — 38,167 Cash and cash equivalents, beginning of period — 1,228 9,487 — 10,715 Cash and cash equivalents, end of period $ — $ 27,167 $ 21,715 $ — $ 48,882 Six Months Ended June 30, 2006 Comstock Guarantor Non-Guarantor Eliminating Resources Subsidiaries Subsidiaries Entries Consolidated (In thousands) Net Cash Provided by (Used for) Operating Activities $ (9,404 ) $ 101,441 $ 84,027 $ — $ 176,064 — Cash Flows From Investing Activities: — Capital expenditures (214 ) (93,202 ) (109,610 ) — (203,026 ) Payments to settle derivatives — (703 ) — — (703 ) Net Cash Used for Investing Activities (214 ) (93,905 ) (109,610 ) — (203,729 ) — Cash Flows From Financing Activities: — Borrowings 4,000 — 56,000 — 60,000 Advances to (from) parent 6,954 (6,954 ) — — — Principal payments on debt (4,000 ) — (35,000 ) — (39,000 ) Proceeds from issuance of common stock 1,742 — — — 1,742 Excess tax benefit from stock-based compensation 922 — — — 922 Debt issuance costs — — (100 ) — (100 ) Net Cash Provided by Financing Activities 9,618 (6,954 ) 20,900 — 23,564 Net increase in cash and cash equivalents — 582 (4,683 ) — (4,101 ) Cash and cash equivalents, beginning of period — 89 — — 89 Bois d'Arc Energy cash and cash equivalents as of January 1, 2006 — — 12,043 — 12,043 Cash and cash equivalents, end of period $ — $ 671 $ 7,360 $ — $ 8,031 20 INDEPENDENT ACCOUNTANTS' REVIEW REPORT We have reviewed the consolidated balance sheet of Comstock Resources, Inc. (a Nevada corporation) and subsidiaries (the Company) as of June 30, 2007, and the related consolidated statements of operations for the three-month and six-month periods ended June 30, 2007 and 2006, the consolidated statement of stockholders' equity for the six months ended June 30, 2007, and the consolidated statements of cash flows for the six-month periods ended June 30, 2007 and 2006.These financial statements are the responsibility of the Company's management. We conducted our review in accordance with the standards of the Public Company Accounting Oversight Board (United States).A review of interim financial information consists principally of applying analytical procedures and making inquiries of persons responsible for financial and accounting matters.It is substantially less in scope than an audit conducted in accordance with the standards of the Public Company Accounting Oversight Board, the objective of which is the expression of an opinion regarding the financial statements taken as a whole.Accordingly, we do not express such an opinion. Based on our review, we are not aware of any material modifications that should be made to the condensed consolidated interim financial statements referred to above for them to be in conformity with U.S. generally accepted accounting principles. We have previously audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the consolidated balance sheet of Comstock Resources, Inc. and subsidiaries as of December 31, 2006, and the related consolidated statements of operations, stockholders' equity, and cash flows for the year then ended not presented herein, and in our report dated February 28, 2007 we expressed an unqualified opinion on those consolidated financial statements and included an explanatory paragraph regarding the Company's adoption of Statement of Financial Accounting Standards No. 123 (revised 2004), "Share Based Payment," effective January 1, 2006.In our opinion, the information set forth in the accompanying consolidated balance sheet as of December 31, 2006, is fairly stated, in all material respects, in relation to the consolidated balance sheet from which it has been derived. /s/ Ernst & Young LLP Dallas, Texas August 9, 2007 21 ITEM 2: MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS This report contains forward-looking statements that involve risks and uncertainties that are made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995.Actual results may differ materially from those anticipated in our forward-looking statements due to many factors.The following discussion should be read in conjunction with the consolidated financial statements and notes thereto included in this report and in our annual report filed on Form 10-K for the year ended December 31, 2006. Results of Operations Effective January 1, 2006 we are including Bois d'Arc Energy in our financial statements as a consolidated subsidiary.The following table reflects certain summary operating data for our onshore operations and for Bois d'Arc Energy for the periods presented: Three Months Ended June 30, 2007 Three Months Ended June 30, 2006 Bois d'Arc Bois d'Arc Onshore Energy Total Onshore Energy Total (In thousands, except per unit amounts) Net Production Data: Oil (Mbbls) 255 417 672 237 345 582 Natural Gas (Mmcf) 9,215 8,194 17,409 7,549 5,218 12,767 Natural Gas equivalent (Mmcfe) 10,746 10,696 21,442 8,969 7,290 16,259 Revenues: Oil sales $ 14,311 $ 27,638 $ 41,949 $ 13,847 $ 23,943 $ 37,790 Gas sales 68,849 63,408 132,257 50,724 35,664 86,388 Total oil and gas sales $ 83,160 $ 91,046 $ 174,206 $ 64,571 $ 59,607 $ 124,178 Expenses: Oil and gas operating expenses(1) $ 17,624 $ 12,556 $ 30,180 $ 13,200 $ 11,821 $ 25,021 Exploration expense $ 1,878 $ 17,988 $ 19,866 $ — $ 3,718 $ 3,718 Depreciation, depletion and amortization $ 30,248 $ 28,779 $ 59,760 $ 16,568 $ 16,495 $ 33,063 Average Sales Price: Oil (per Bbl) $ 56.10 $ 66.28 $ 62.42 $ 58.47 $ 69.31 $ 64.90 Natural gas (per Mcf) $ 7.47 $ 7.74 $ 7.60 $ 6.72 $ 6.84 $ 6.77 Average equivalent (Mcfe) $ 7.74 $ 8.51 $ 8.12 $ 7.20 $ 8.18 $ 7.64 Expenses ($ per Mcfe): Oil and gas operating(1) $ 1.64 $ 1.17 $ 1.41 $ 1.47 $ 1.62 $ 1.54 Depreciation, depletion and amortization(2) $ 2.80 $ 2.68 $ 2.77 $ 1.84 $ 2.25 $ 2.02 (1) Includes lease operating costs and production and ad valorem taxes. (2) Represents depreciation, depletion and amortization of oil and gas properties only. 22 Six Months Ended June 30, 2007 Six Months Ended June 30, 2006 Bois d'Arc Bois d'Arc Onshore Energy Total Onshore Energy Total (In thousands, except per unit amounts) Net Production Data: Oil (Mbbls) 506 785 1,291 465 663 1,128 Natural Gas (Mmcf) 17,850 15,895 33,745 14,918 10,282 25,200 Natural Gas equivalent (Mmcfe) 20,886 20,605 41,491 17,709 14,259 31,968 Revenues: Oil sales $ 26,365 $ 49,106 $ 75,471 $ 26,112 $ 43,280 $ 69,392 Gas sales 126,642 118,122 244,764 108,350 78,160 186,510 Total oil and gas sales $ 153,007 $ 167,228 $ 320,235 $ 134,462 $ 121,440 $ 255,902 Expenses: Oil and gas operating expenses(1) $ 31,679 $ 25,584 $ 57,263 $ 27,055 $ 24,261 $ 51,316 Exploration expense $ 2,276 $ 28,723 $ 30,999 $ 344 $ 8,249 $ 8,593 Depreciation, depletion and amortization $ 57,608 $ 57,294 $ 116,467 $ 32,860 $ 30,888 $ 63,748 Average Sales Price: Oil (per Bbl) $ 52.10 $ 62.55 $ 58.46 $ 56.12 $ 65.31 $ 61.52 Natural gas (per Mcf) $ 7.09 $ 7.43 $ 7.25 $ 7.26 $ 7.60 $ 7.40 Average equivalent (Mcfe) $ 7.33 $ 8.12 $ 7.72 $ 7.59 $ 8.52 $ 8.01 Expenses ($ per Mcfe): Oil and gas operating(1) $ 1.52 $ 1.24 $ 1.38 $ 1.53 $ 1.70 $ 1.61 Depreciation, depletion and amortization(2) $ 2.75 $ 2.77 $ 2.79 $ 1.85 $ 2.15 $ 1.98 (1) Includes lease operating costs and production and ad valorem taxes. (2) Represents depreciation, depletion and amortization of oil and gas properties only. Revenues – Our oil and gas sales in the second quarter of 2007 of $174.2 million increased $50.0 million (40%) over our sales of $124.2 million in the second quarter of 2006.The growth in sales resulted from our higher production in the second quarter of 2007 as well as higher natural gas prices.Production in the second quarter of 2007 increased 32% to 21.4 Bcfe as compared to production of 16.3 Bcfe in the second quarter of 2006.Our average realized natural gas price of $7.60 per Mcf in the second quarter of 2007 was $0.83 or 12% higher than our average natural gas price of $6.77 per Mcf for the three months ended June 30, 2006.Realized oil prices in the second quarter of 2007 averaged $62.42 per barrel, 4% lower than the $64.90 per barrel realized in the second quarter of 2006. Oil and gas sales from our onshore properties increased $18.6 million to $83.2 million for the three months ended June 30, 2007 from $64.6 million for the second quarter of 2006.Our onshore production in the second quarter of 2007 increased by 20% to 10.7 Bcfe from production in the second quarter of 2006 of 9.0 Bcfe.The production increase was attributable to our development drilling activity primarily in our East Texas/North Louisiana region.Our average onshore realized crude oil price decreased by 4% and our average onshore realized natural gas price increased by 11% in the second quarter of 2007 as compared to the second quarter of 2006.Oil and gas sales from Bois d'Arc Energy's operations for the second quarter of 2007 of $91.0 million increased $31.4 million or 53% compared with the second quarter of 2006.Bois d'Arc Energy's production of 10.7 Bcfe in the second quarter of 2007 increased by 47% from the production in the second quarter of 2006 of 7.3 Bcfe.The increase was due to production from new wells and the return to service of third party pipelines damaged by the 2005 hurricanes which caused 1.6 Bcfe in production to be deferred in 2006's second quarter.Bois d'Arc Energy's average oil price decreased by 4% and Bois d'Arc Energy's average natural gas price increased by 13% in the second quarter of 2007 as compared to the second quarter of 2006. 23 Our oil and gas sales in the first six months of 2007 of $320.2 million increased $64.3 million (25%) over our sales of $255.9 million in the first six months of 2006.The growth in sales which resulted from our higher production in the first six months of 2007 was offset in part by lower oil and natural gas prices.Production in the first six months of 2007 increased 30% to 41.5 Bcfe as compared to production of 32.0 Bcfe in the first six months of 2006.Our average realized natural gas price of $7.25 per Mcf in the first six months of 2007 was $0.15 or 2% less than our average natural gas price of $7.40 per Mcf for the six months ended June 30, 2006.Realized oil prices in the first six months of 2007 averaged $58.46 per barrel, 5% lower than the $61.52 per barrel realized in the first six months of 2006. Oil and gas sales from our onshore properties increased $18.5 million to $153.0 million for the six months ended June 30, 2007 from $134.5 million for the first six months of 2006.Our onshore production in the first six months of 2007 increased by 18% to 20.9 Bcfe from production in the first six months of 2006 of 17.7 Bcfe.The production increase was attributable to our development drilling activity primarily in our East Texas/North Louisiana region.Our average onshore realized crude oil price decreased by 7% and our average onshore realized natural gas price decreased by 2% in the first six months of 2007 as compared to the first six months of 2006.Oil and gas sales from Bois d'Arc Energy's operations for the first six months of 2007 of $167.2 million increased $45.8 million or 38% compared with the first six months of 2006.Bois d'Arc Energy's production of 20.6 Bcfe in the first six months of 2007 increased by 45% from the production in the first six months of 2006 of 14.3 Bcfe.The increase was due to production from new wells and restoration of 3.3 Bcfe of deferred production Bois d'Arc Energy had in the first half of 2006 which resulted from the 2005 hurricanes.Bois d'Arc Energy's average oil price decreased by 4% and Bois d'Arc Energy's average natural gas price decreased by 2% in the first six months of 2007 as compared to the first six months of 2006. Costs and Expenses - Our oil and gas operating expenses, including production taxes, increased $5.2 million (21%) to $30.2 million in the second quarter of 2007 from $25.0 million in the second quarter of 2006.Oil and gas operating expenses from our onshore operations increased $4.4 million (34%) to $17.6 million from $13.2 million in the second quarter of 2006 primarily due to the 20% increase in production in the second quarter of 2007.Oil and gas operating expenses per equivalent Mcf produced for our onshore operations increased $0.17 (11%) to $1.64 in the second quarter of 2007 from $1.47 in the second quarter of 2006 due to higher severance taxes resulting from higher natural gas prices and higher field lifting costs.Bois d'Arc Energy's oil and gas operating costs for the second quarter of 2007 of $12.6 million increased $0.8 million (6%) from $11.8 million in the second quarter of 2006.Oil and gas operating expenses per equivalent Mcf produced for Bois d'Arc Energy operations decreased $0.45 (28%) to $1.17 in the second quarter of 2007 from $1.62 in the second quarter of 2006.The decrease is due to the fixed nature of a substantial portion of Bois d'Arc Energy's lifting costs and lower repair and maintenance costs in 2007.Operating expenses in the second quarter of 2006 included $0.8 million of offshore repair costs related to the 2005 hurricanes. Oil and gas operating expenses increased $6.0 million (12%) to $57.3 million in the first six months of 2007 from $51.3 million in the first six months of 2006.Onshore oil and gas operating expenses increased $4.6 million (17%) as the result of the higher production level and the costs associated with new wells.Onshore oil and gas operating expenses per Mcfe produced decreased $0.01 to $1.52 for the six months ended June 30, 2007 from $1.53 for the same period in 2006.Offshore oil and gas operating expenses increased $1.3 million (5%) to $25.6 million for the first six months of 2007 primarily due to lifting costs associated with new wells placed on production.Oil and gas operating expenses per equivalent Mcf produced for Bois d'Arc Energy operations decreased $0.46 (27%) to $1.24 in the first six months of 2007 from $1.70 in the first six months of 2006.The decrease is due to the fixed nature of a substantial portion of Bois d'Arc Energy's lifting costs and lower repair and maintenance costs in 2007.Operating expenses in 2006 included $2.7 million of offshore repair costs related to the 2005 hurricanes. In the second quarter of 2007, we had $19.9 million of exploration expense as compared to $3.7 million in the second quarter of 2006.Exploration expense in the second quarter of 2007 primarily related to three offshore exploratory dry holes and two onshore exploratory dry holes in Mississippi.In the second quarter of 2006, we had one offshore exploratory dry hole and the cost of seismic data acquired.In the first six months of 2007, we had $31.0 million of exploration expense as compared to $8.6 million in the first six months of 2006.Exploration expense in the first six months of 2007 primarily related to five offshore and two onshore exploratory dry holes and the cost of seismic data acquired by Bois d'Arc Energy.The provision in the first six months of 2006 primarily related to two offshore exploratory dry holes and seismic data acquired by Bois d'Arc Energy. 24 Depreciation, depletion and amortization ("DD&A") increased $26.7 million (81%) to $59.8 million in the second quarter of 2007 from DD&A expense of $33.1 million in the second quarter of 2006.DD&A for our onshore properties increased $13.6 million to $30.2 million for the three months ended June 30, 2007 from $16.6 million in the second quarter of 2006 due to our 20% higher production level and an increase in our onshore average DD&A rate.Our onshore DD&A per equivalent Mcf produced increased by $0.96 to $2.80 for the three months ended June 30, 2007 from $1.84 for the three months ended June 30, 2007.This increased rate was primarily attributable to the higher capitalized costs associated with our drilling program and our acquisitions completed in 2006 and 2007.DD&A related to Bois d'Arc Energy for the second quarter of 2007 increased $12.3 million to $28.8 million from $16.5 million in the second quarter of 2006 million due primarily to the 47% higher production level and a higher amortization rate.The DD&A rate per Mcfe produced for Bois d'Arc Energy's operations in the second quarter of 2007 increased $0.43 per Mcfe to $2.68 per Mcfe from $2.25 in the second quarter of 2006 due to higher capitalized costs related to Bois d'Arc Energy's drilling program which reflect the increased costs for drilling and construction services in the Gulf of Mexico. For the six months ended June 30, 2007, DD&A increased $52.8 million (83%) to $116.5 million from $63.7 million for the six months ended June 30, 2006.DD&A for our onshore properties increased $24.7 million (75%) to $57.6 million from $32.9 million in the first six months of 2006.The increase is due to the 18% increase in onshore production and the increased amortization rate of $2.75 per Mcfe in the first half of 2007 as compared to $1.85 per Mcfe for the first half of 2006.The higher rate is attributable to higher costs of the acquisitions we made in 2006 and 2007 and higher drilling costs associated with our onshore drilling program.The DD&A associated with Bois d'Arc Energy's offshore properties of $57.3 million for the first six months of 2007 increased $26.4 million (86%) from $30.9 million for the six months ended June 30, 2006 due to the 45% increase in produced volumes and a higher amortization rate.The DD&A rate per Mcfe produced for Bois d'Arc Energy's operations in the first six months of 2007 increased $0.62 per Mcfe to $2.77 per Mcfe from $2.15 in the first six months of 2006 due to higher capitalized costs related to Bois d'Arc Energy's drilling program which reflect the increased costs for drilling and construction services in the Gulf of Mexico. General and administrative expenses, which are reported net of overhead reimbursements, increased by $1.0 million to $8.2 million for the second quarter of 2007 as compared to general and administrative expenses of $7.2 million for the second quarter of 2006. Included in general and administrative expenses are stock-based compensation of $4.3 million and $3.3 million for the three months ended June 30, 2007 and 2006, respectively.For the first six months of 2007, general and administrative expenses increased to $17.9 million from $15.4 million for the six months ended June 30, 2006. Included in general and administrative expenses are stock-based compensation of $8.6 million and $6.5 million for the six months ended June 30, 2007 and 2006, respectively.These increases primarily reflect the additional personnel we have added since the beginning of 2007. Interest expense increased $4.1 million (67%) to $10.2 million for the second quarter of 2007 from interest expense of $6.1 million in the second quarter of 2006.The increase was primarily due to increased borrowings under our bank credit facilities during the second quarter of 2007 and higher interest rates.The average borrowings outstanding increased to $387.9 million during the second quarter of 2007 as compared to $152.8 million in the second quarter of 2006.The average interest rate we were charged on the outstanding borrowings under our credit facilities increased to 6.7% in the second quarter of 2007 as compared to 6.4% in the second quarter of 2006.Interest expense for the six months ended June 30, 2007 increased $7.1 million (61%) to $18.7 million from $11.6 million for the six months ended June 30, 2006.The increase is attributable to higher average borrowings under the bank credit facilities and higher interest rates.Average borrowings outstanding increased to $346.8 million during the first six months of 2007 as compared to $144.7 million for the six months ended June 30, 2006.The average interest rate under our bank credit facilities increased to 6.6% in the first half of 2007 as compared to 6.1% in the first half of 2006. We had no outstanding derivatives during the three months and six months ended June 30, 2007.We had natural gas price derivatives outstanding during the three and six months ended June 31, 2006 and we did not designate these derivatives as cash flow hedges in 2006 and accordingly, we recognized gains from the change in the fair value of these liabilities in 2006.During 2006, the fair value of our liability for these derivatives decreased during the six months ended June 30, 2006 resulting in net gains of $1.3 million and $9.4 million for the three months and six months ended June 30, 2006, respectively. Income tax expense increased $0.7 million (4%) to $19.6 million in the three months ended June 30, 2007 from income tax expense of $18.9 million in the second quarter of 2006.The increase was mainly due to higher income in the second quarter of 2007.Income tax expense decreased $10.8 million (24%) to $34.4 million in the six months ended June 30, 2007 from income tax expense of $45.2 million in the first six months of 2006.The decrease was mainly due to lower income in the first six months of 2007. 25 Minority interest in earnings of Bois d'Arc Energy of $8.8 million for the three months ended June 30, 2007 increased $1.1 million (15%) from the minority interest in earnings of $7.7 million for the comparable period in 2006 due to Bois d'Arc Energy's higher net income for the three months ended June 30, 2007.Minority interest in earnings of Bois d'Arc Energy of $14.8 million for the first six months of 2007 decreased $1.6 million (10%) from the minority interest in earnings of $16.4 million for the comparable period in 2006 due to Bois d'Arc Energy's lower net income for the six months ended June 30, 2007. We reported net income of $18.2 million for the three months ended June 30, 2007, as compared to $15.6 million for the three months ended June 30, 2006.The net income per share for the second quarter of 2007 was $0.41 on weighted average diluted shares outstanding of 44.4 million as compared to $0.35 for the second quarter of 2006 on weighted average diluted shares outstanding of 43.5 million.Net income for the six months ended June 30, 2007 was $30.8 million, as compared to net income of $45.2 million for the six months ended June 30, 2006.Net income per share for the six months ended June 30, 2007 was $0.69 on weighted average diluted shares outstanding of 44.3 million as compared to net income of $1.03 on weighted average diluted shares outstanding of 43.5 million for the six months ended June 30, 2006.Increases in exploration expense and DD&A in the first half of 2007 as compared to the same period in 2006 offset the higher oil and gas sales in the first half of 2007.The 2006 results also included a $9.4 million gain from derivatives. Liquidity and Capital Resources Funding for our activities has historically been provided by our operating cash flow, debt or equity financings or asset dispositions.For the six months ended June 30, 2007, our primary sources of funds were net cash flow from operations of $227.6 million and net borrowings under our credit facilities of $139.0 million.Our net cash flow from operating activities increased $51.5 million (29%) in the first six months of 2007 from $176.1 million for the six months ended June 30, 2006.This increase is primarily due to the higher revenues we had in the first half of 2007 driven by the 30% increase in our oil and gas production. Our primary needs for capital, in addition to funding our ongoing operations, relate to the acquisition, development and exploration of our oil and gas properties and the repayment of our debt.In the first six months of 2007, we incurred capital expenditures of $325.1 million primarily for our acquisition, development and exploration activities. The following table summarizes our capital expenditure activity, on an accrual basis, for the six months ended June 30, 2007 and 2006: Six Months Ended June 30, 2007 Six Months Ended June 30, 2006 Bois d'Arc Bois d'Arc Onshore Energy Total Onshore Energy Total (In thousands) Acquisitions of oil and gas properties $ 31,965 $ — $ 31,965 $ 912 $ — $ 912 Leasehold costs 4,741 350 5,091 1,553 3,023 4,576 Development drilling 154,522 22,360 176,882 77,822 21,836 99,658 Exploratory drilling 7,589 65,379 72,968 75 64,791 64,866 Other development 3,318 34,075 37,393 11,920 24,648 36,568 202,135 122,164 324,299 92,282 114,298 206,580 Other 678 82 760 194 181 375 $ 202,813 $ 122,246 $ 325,059 $ 92,476 $ 114,479 $ 206,955 The timing of most of our capital expenditures is discretionary because we have no material long-term capital expenditure commitments except for commitments for contract drilling services and for seismic data acquisitions.Consequently, we have a significant degree of flexibility to adjust the level of our capital expenditures as circumstances warrant.As of June 30, 2007 we have contracted for the services of onshore drilling rigs through September 2008 at an aggregate cost of $39.8 million.As of June 30, 2007, Bois d'Arc Energy has long term commitments to acquire seismic data totaling $11.0million through December 2008.We have obligations to incur future payments for dismantlement, abandonment and restoration costs of oil and gas properties.These payments are currently estimated to be incurred primarily after 2011.We record a separate liability for the fair value of these asset retirement obligations which totaled $59.6 million and $41.3 million as of June 30, 2007 and 2006, respectively. We spent $170.2 million and $91.4million on our onshore development and exploration activities in the six months ended June 30, 2007 and 2006, respectively.We expect to spend approximately $301.0 million for onshore development and exploration projects in 2007.Bois d'Arc Energy spent $122.2million and $114.3million on offshore development and exploration activities in the six months ended June 30, 2007 and 2006, respectively, and expects to spend $200.0 million for offshore development and exploration projects in 2007.Development and exploration activities are funded primarily with operating cash flow and with borrowings under our bank credit facilities. 26 We spent $32.0 million on an acquisition of oil and gas properties in South Texas in the first six months of 2007.We do not have a specific acquisition budget for 2007 since the timing and size of acquisitions are not predictable.We intend to use borrowings under our bank credit facilities, or other debt or equity financings to the extent available, to finance significant acquisitions.The availability and attractiveness of these sources of financing will depend upon a number of factors, some of which will relate to our financial condition and performance and some of which will be beyond our control, such as prevailing interest rates, oil and natural gas prices and other market conditions. We have a $600.0 million bank credit facility with the Bank of Montreal, as the administrative agent.The credit facility is a five-year revolving credit commitment that matures on December 15, 2011.The credit facility is subject to borrowing base availability, which is redetermined semiannually based on the banks' estimates of the future net cash flows of our oil and natural gas properties.The borrowing base may be affected by the performance of our properties and changes in oil and natural gas prices.As of June 30, 2007 the borrowing base was $400.0 million, $106.0 million of which was available.Indebtedness under the bank credit facility is secured by substantially all of our wholly-owned subsidiaries' oil and gas properties and is guaranteed by all of our wholly-owned subsidiaries.Borrowings under the credit facility bear interest, based on the utilization of the borrowing base, at our option of either LIBOR plus 1.0% to 1.75% or the base rate (which is the higher of the prime rate or the federal funds rate) plus 0% to 0.5%.A commitment fee of 0.25% to 0.375% based on the utilization of the borrowing base is payable on the unused borrowing base.The credit facility contains covenants that, among other things, restrict the payment of cash dividends in excess of $40.0 million, limit the amount of consolidated debt that we may incur and limit our ability to make certain loans and investments.The only financial covenants are the maintenance of a current ratio and maintenance of a minimum tangible net worth.We were in compliance with these covenants as of June 30, 2007.We also have $175.0 million of 6⅞% senior notes due March 1, 2012, with interest payable semiannually on each March 1 and September 1.The notes are unsecured obligations and are guaranteed by all of our wholly owned subsidiaries. Bois d'Arc Energyhas a bank credit facility with the Bank of Nova Scotia and several other banks. The credit facility matures on May 11, 2009.
